NON-QUALIFIED STOCK OPTION AGREEMENT THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made by and between Brazil Minerals, Inc., a Nevada corporation (the “Corporation”), and (the “Optionee”). NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom, the Corporation and Optionee agree as follows: 1. Grant of Option. The Corporation hereby grants to Optionee, subject to all the terms and provisions of the Brazil Minerals, Inc. 2013 Stock Incentive Plan, as such Plan may be hereinafter amended, a copy of which is attached hereto and incorporated herein by this reference (the “Plan”), the right, privilege and option (“Option”) to purchase () shares of its common stock (“Stock”) at $.01 per share, in the manner and subject to the conditions provided hereinafter and in the Plan and any amendments thereto and any rules and regulations thereunder. 2. Time of Exercise of Option. Options to purchase all shares of Stock shall be immediately and fully vested on grant. Any exercise may be with respect to any part or all of the shares then exercisable pursuant to this Option. Except as otherwise provided in the Plan, this Option must be exercised within five (5) years after the date of the grant. In no event shall the Corporation be required to transfer fractional shares to Optionee or those entitled to Optionee's rights herein. 3. Method of Exercise. (a) The Option shall be exercised by payment of the Option Exercise Price in cash by the Optionee or by cashless exercise as provided in Section 3(b), unless another form of payment is authorized by the Committee.
